                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

DANA M. ROLLAND,                               )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )           CV 118-129
                                               )
NANCY A. BERRYHILL, Acting                     )
Commissioner of Social Security                )
Administration,                                )
                                               )
              Defendant.                       )
                                          _________

                                          ORDER
                                          _________

        Plaintiff filed the above-captioned social security appeal pro se on August 21, 2018,

and was granted permission to proceed in forma pauperis. (Doc. nos. 1, 2, 3.) Thereafter,

Defendant filed her answer and submitted the transcript of the administrative proceedings.

(Doc. nos. 10, 11.) On December 12, 2018, the Court issued a Briefing Order in which

Plaintiff was directed to “serve and file a brief setting forth all errors which Plaintiff

contends entitle her to relief” within thirty days. (Doc. no. 12, p. 1.) On January 11, 2019,

the deadline for Plaintiff to file her brief, the case was stayed. (Doc. no. 13.) On February 1,

2019, the stay was lifted. (Doc. no. 14.) On February 8, 2019, the Court extended Plaintiff’s

deadline to file her brief until February 22, 2019, out of consideration of the stay. (Doc. no.

15.) However, to date, Plaintiff has not submitted her brief.

       Accordingly, Plaintiff shall have fourteen days from the date of this Order to
show cause why this case should not be dismissed for failure to prosecute.

       SO ORDERED this 27th day of February, 2019, at Augusta, Georgia.
